Citation Nr: 1040250	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-39 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) lumbar spine, including as secondary to 
degenerative joint disease (DJD) right knee.

2.  Entitlement to service connection for bilateral hip 
arthritis, including as secondary to DJD right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana which denied service connection for a right knee 
condition, a left leg condition, a bilateral hip condition, and a 
low back condition.  The Veteran filed a notice of disagreement 
(NOD) concerning his right knee, bilateral hip, and low back 
claims.  The Veteran's original file, which had been missing 
since April 2004, was found, and the two claims files were 
integrated in February 2007.  The missing file showed the Veteran 
was already service connected for postoperative dislocated right 
patella, since June 1978.  In a September 2008 rating decision, 
the RO provided an increased rating of 10 percent for DJD right 
knee, postoperative dislocated patella, effective March 29, 2004.  
As such, the issues listed on the title page are the only issues 
currently before the Board.

The issue of entitlement to service connection for 
paresthesia in the right lower extremity due to a 
saphaneous nerve injury has been raised by the record 
(Informal Hearing Presentation), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

7
REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the courts, are applicable to this appeal.  
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a disability compensation claim.  See 38 C.F.R. 
§ 3.159.  VA must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  A review of the record 
shows that in a February 2007 VCAA notification letter, the 
Veteran was notified of the information and evidence necessary to 
substantiate a secondary service connection claim.  .

The Veteran filed his substantive appeal, VA Form 9, in November 
2006.  On the form he indicated that he did not want a Board 
hearing.  However, on an attached hearing request form, the 
Veteran requested a video conference hearing before a Board 
member.  In January 2007, the RO sent a letter asking the Veteran 
to clarify if he would like videoconference hearing with the 
Board or not.  He responded, in January 2007, that he wanted to 
have either a videoconference or a Travel Board hearing, 
whichever would come first.  In September 2008, the Veteran 
submitted directly to the Board an additional VA Form 9, and 
again marked that he did not want a Board hearing.  However, in 
an October 2008 statement from the Veteran's representative, it 
was noted that the Veteran requested to provide oral arguments at 
a Board hearing.  A handwritten note, dated November 2008, by a 
VA employee, noted that the Veteran did not want a Board hearing, 
and indicated that the claims file should be forwarded to the 
Board.  Based on the Veteran's prior misunderstanding in filling 
out the VA Form 9, and his specific clarification that he wanted 
a Board hearing (either videoconference or at the local RO), the 
claims should be remanded and the Veteran should be scheduled for 
his requested hearing.

In March 2007, the Veteran was afforded a VA joints examination; 
his claims file was reviewed in conjunction with the examination.  
The nurse practitioner (NP) indicated that the Veteran's low back 
pain began in the 1990s.  However, a review of service treatment 
records shows the Veteran was treated for low back pain in 
November 1977, and was diagnosed with low back strain.  The 
examiner provided an opinion that the Veteran's right knee 
disability did not cause or result in bilateral hip and low back 
conditions, and that they were likely due to his obesity.  The NP 
did not provide an opinion as to whether the service-connected 
degenerative joint disease of the right knee aggravated the 
bilateral hip or low back disorders.  In addition, contrary to 
the NP's statement, service treatment records show that the 
Veteran had an injury to his low back in service; therefore, an 
additional opinion is need regarding whether his low back 
disability was incurred in service.  

VA will provide a medical examination or obtain a medical opinion 
if the evidence indicates the existence of a current disability 
or persistent or recurrent symptoms of a disability that may be 
associated with an event, injury, or disease in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.  On remand, he should 
be afforded an additional VA examination for his low back 
disability claim, to include direct, secondary, and aggravation 
opinions.

Accordingly, the case is REMANDED for the following action:


1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) are fully complied with and 
satisfied.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed bilateral hip 
and low back disabilities.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  The Veteran should be afforded a VA 
Spine and a VA Joints examination, by a 
physician.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims file must be made 
available to the examiner for a thorough 
review of the case.  A notation to the 
effect that this record review took place 
must be included in any report.

Following review of the claims file and an 
examination of the Veteran, the physician 
should opine as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that the 
Veteran's current low back disability is 
the result of service, to include the 
November 1977 low back strain.  
Additionally, the examiner should opine as 
to whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that any current back disability 
is aggravated by his right knee 
disability.  

Regarding the hips, the physician should 
opine as to whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that any current hip 
disability is aggravated by his right knee 
disability.  

If the etiology of the claimed back or hip 
disorders is attributed to multiple 
factors/events, the examiner should 
specify which symptoms and diagnoses are 
related to which factors or events.  
Opinions should be provided based on the 
results of a review of the medical and lay 
evidence of record, results of a thorough 
examination, and sound medical principles.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim(s).

5.  After the above developments are 
completed as best as possible, the AMC/RO 
should contact the Veteran and determine 
whether he still desires a Board 
videoconference hearing.  If so, he should 
be scheduled for a hearing and properly 
notified of the date and time of the 
hearing.

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



